Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Applicant’s Arguments
	The indication of allowance (10/26/2021) has been withdrawn due to the new reference of Braley. Specifically, Braley teaches the two (2) well-known techniques of Fluid Simulation for Computer Graphics: Grid Based and Particle Based methods in which the Grid Based method is used for Fluid simulation (Braley, 4 Grid Based Simulation) and the Particle Based method is used for objects — particles simulation (Braley, 5 Particle Based Simulation). Applicant argues that there is no motivation to combine the cited references which is not persuasive because the references teach the same art of fluid motion simulation in which the fluid and/or particle motion is visually represented for displayed based on the algorithms using position and velocity of 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over YUN et al (A Multi-Scale Model for Simulating Liquid-Fabric Interactions) in view of EQUELET et al (Porous parachute modelling with an Euler-Lagrange coupling), and BRALEY et al (Fluid Simulation For Computer Graphics: A Tutorial in Grid Based and Particle Based Methods).

As per claim 1, Yun teaches the claimed “computer-implemented method for generating one or more visual representations of a porous medium submerged in a fluid,” the computer-implemented method comprising: “under the control of one or more computer systems configured with executable instructions: defining a field comprising fluid parameter values for the fluid, the fluid parameter values comprising fluid velocity values and pore pressures” (Yun, 3.1 Mixture Theory — the fluid velocity uf and 3.2 Pressure Gradient - the pore pressure); “generating a plurality of objects of the porous medium at locations within the field’ (Yun, figure 5); and “determining values of motion parameters based at least in part on the field, wherein buoyancy and drag forces are used to determine relative motion of the plurality of objects and the fluid” (Yun, 3.3 Drag Force and equation 8). 
It is noted that Yun does not explicitly teach that “wherein determining the values of motion parameters includes using only 



Claim 3 adds into claim 1 “wherein movement of the objects of the plurality of objects relative to one another is constrained in one, two, or three degrees of freedom” which is a well-known constraints (official notice) on motion of the porous solids and would have been obvious in view of rotations of the fibers (Yun, figure 5; Aquele, 2.2. Lagrangian description of the porous structure).

Claim 4 adds into claim 1 “wherein the solver for the fluid is Eulerian and the solver for the plurality of objects is Lagrangian” (Yun, 3.1 Mixture Theory; Aquelet, 2.1. Eulerian description of Navier-Stokes equations).

Claim 5 adds into claim 1 “wherein the solver for the porous medium is configured to solve for a velocity value of each object of the plurality of objects by using fixed values of the fluid velocity and pore pressures at each object's locations within the field” (Yun, 3.1 Mixture Theory; Aquelet, 3. Fluid — porous structure interaction).

Claim 6 adds into claim 1 “wherein the solver for the fluid is configured to solve a system of equations to obtain the pore pressures and the fluid velocity values of the fluid at locations within the field” (Yun, figure 7; Aquelet, Abstract, 3. Fluid — porous structure interaction). Thus, it would have been obvious, in view of Aquelet, to configure Yun’s method as claimed by coupling the different solvers for fluid and the porous objects. The motivation is improving the suitability for fast transient porous fluid- structure interaction problems (Aquelet, 3. Fluid — porous structure interaction).

Claim 7 adds into claim 1 “wherein the drag forces being used to determine relative motion of the plurality of objects and the fluid comprise a drag force term” (Yun, 3.3 Drag Force).

Claim 8 adds into claim 1 “wherein the porous medium comprises cloth, bubbles, sand, hair, foam, sponge, or plants” (Yun, figure 1).

Claim 18 claim a system using the method of claim 1 to further generating the one or more visual representations of the plurality of objects submerged in the fluid based on the values of the motion parameters (Yun, 4 NUMERICAL SIMULATION).

Claims 19 and 20 claim a non-transitory computer-readable storage medium storing instructions and a computer-readable medium carrying instructions, respectively, based on the method of claim 1; therefore, they are rejected under a similar rationale.

Claim 21 adds into claim 1 “wherein the number of iterations per time step is specifiable by a user interface” which is obvious to a person of ordinary skill in the art such as a computer programmer who specifies a step time on motion for displaying the positional stages of fluid and objects (e.g., Yun, 4.2 Grid Simulation, Braley, 4.3.1 Choosing a Timestep).

Claim 22 adds into claim 1 “wherein a convergence threshold for the iterations is specifiable by a user interface” which is obvious to a person of ordinary skill in the art such as a computer programmer who specifies a convergence threshold (e.g., Yun, 4.2 Grid Simulation, Braley, 4.3 Algorithm) for the iterations of motion for displaying the positional stages of fluid and objects in which the required parameters converge to a pre-defined value.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 22, “the iterations” (line 1) has no antecedent basic.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/        Primary Examiner, Art Unit 2616